Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application filed September 30, 2021, claims 1-12 are presented for examination. Claims 1, 5 and 12 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 2019-122778 filed in Japan on July 1, 2019 which papers have been placed of record in the file.
Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted September 30, 2021.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (September 30, 2021) has been received, entered into the record, and considered.

Drawings

The drawings filed September 30, 2021 are accepted by the examiner.


Abstract

The abstract filed September 30, 2021 is accepted by the examiner. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).  
Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of application No. 16910746. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recite A display device that 1s wearable by a user, the display device comprising: a display unit configured to display information to the user; an imaging unit whose imaging target is the field of view of the user; a measurement unit configured to obtain information on an environment around the user by being disposed near the user, obtain physical information of the user, or obtain the information on the environment and the physical information; and a communication unit configured to transmit and receive various data to and from another device via a network, wherein in response to transmitting an image captured by the imaging unit to another device via the communication unit and receiving a predetermined instruction via the communication unit, the display device is configured to transmit the obtained information of the measurement unit with the captured image., therefore the same limitations as claimed in application No. 16910746. 
This is an obviousness-type double patenting rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Neeter et al. (US 20200005538 A1) in view of Powderly (US 11138436 B2).

 	As to Claims 1 and 5:
Neeter et al. discloses a display device that is wearable by a user (Neeter, see 125 in figure 2A), the display device comprising: a display unit configured to display information to the user (Neeter, see 205 in figure 2A); an imaging unit whose imaging target is the field of view of the user (Neeter, see paragraph [0085], where Neeter discloses a mesh scanning tool may permit users to reconstruct 3D meshes of their real environment using the two cameras located at the front of the Vive Pro headset. In some examples, a Mesh Scanning Tool Panel contains options to Start a Scan, Stop and
Discard a Scan, and Stop and Save a Scan. Once a scan has started, the user can visualize a green mesh wireframe drawn on top of their live camera feed, which serves as a real-time preview of the reconstructed mesh. Once the user is satisfied with the scan, the user can press Stop and Save a Scan to save the mesh locally as well as uploading it to the platform. Note that in MR mode, the user will never be able to visualize the mesh that they have scanned, but the other non-MR users will be able to see the scanned mesh immediately after the mesh gets uploaded from the MR user's
Session); a measurement unit configured to obtain information around the user by being disposed near the user (Neeter, see paragraph [0160], where Neeter discloses that depending on the sensors available on the Mixed Reality Headset (MRH), 3D models of the scene, focusing on the objects of interest may be obtained using photogrammetry or RGB-D fusion), obtain physical information of the user, or obtain the information on the environment and the physical information (Neeter, see Abstract, where Neeter discloses provide seamless multimedia collaboration based on updates to the remote VRE in response to physical changes to the real scene, and updating the real scene VRE in response to changes in the remote VRE); and a communication unit configured to transmit and receive various data to and from another device via a network (Neeter, see 115 in figure 1), wherein in response to transmitting an image captured by the imaging unit to another device via the communication unit and receiving a predetermined instruction via the communication unit (Neeter, see figure 1), the display device is configured to transmit the obtained information of the measurement unit with the captured image (Neeter, see 125 105 140 110 in figure 1). Neeter differs from the claimed subject matter in that Neeter does not explicitly disclose information on an environment and a situation around. However in an analogous art, Powderly discloses information on an environment and a situation around (Powderly, see column 7 lines 52-60, where Powderly discloses the environmental
sensors may include image capture devices ( e.g., cameras, inward-facing imaging system, outward-facing imaging system, etc.), microphones, inertial measurement 55 units (IMUs), accelerometers, compasses, global positioning system (GPS) units, radio devices, gyroscopes, altimeters, barometers, chemical sensors, humidity sensors, temperature
sensors, external microphones, light sensors (e.g., light meters), timing devices (e.g., clocks or calendars), or any 60 combination or subcombination thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Neeter with Powderly. One would be motivated to modify Neeter by disclosing information on an environment and a situation around as taught by Powderly, thereby providing improved automatic controls of mixed reality imaging and visualization system based on external conditions (Powderly, see column 1 lines 19-21).

As to Claim 2:
Neeter in view of Powderly discloses the display device according to claim 1, wherein the measurement unit includes a thermometer, and the display device is further configured to generate, based on a measurement result of the thermometer, a thermographic image of a target in the field of view of the imaging unit and transmit the thermographic image via the communication unit (Powderly, see column 7 lines 52-60, where Powderly discloses the environmental sensors may include image capture devices ( e.g., cameras, inward-facing imaging system, outward-facing imaging system, etc.), microphones, inertial measurement 55 units (IMUs), accelerometers, compasses, global positioning system (GPS) units, radio devices, gyroscopes, altimeters, barometers, chemical sensors, humidity sensors, temperature sensors, external microphones, light sensors (e.g., light meters), timing devices (e.g., clocks or calendars), or any 60 combination or subcombination thereof).


As to Claim 3:
Neeter in view of Powderly discloses the display device according to claim 1, wherein the measurement unit includes a function to obtain physical information of the user and estimate at least one of a physical condition or an emotion of the user (Neeter,  see paragraph [0049], where Neeter discloses calibration process continues at step 515 calculating a calibration transform based on the correspondence points, calibration points, or features matched from the two scenes (real scene and MR scene) to transform (position, orientation) the MR scene so the remote and HQ scene models match in 3D space).

As to Claim 4:
Neeter in view of Powderly discloses  the display device according to claim 1, wherein in response to receiving a predetermined instruction via the communication unit, the display device is further configured to transmit an image captured by the imaging unit at a reduced resolution by lowering a data rate at which the image is transmitted (Powderly, see column 40 lines 34-40, where Powderly discloses that the wearable system 35 may change one or more cameras in the inward-facing imaging system or the outward-facing imaging system to low resolution mode such that the images acquired may not
have fine details. These implementations may reduce the wearable system's battery consumption when the user is not 40 viewing the virtual content). 

As to Claim 6:
Neeter in view of Powderly discloses the information processing device according to claim 5, wherein the control unit includes a superimposition control unit, and the information processing device is further configured to superimpose additional information on at least one of the first image or the second image received via the communication unit (Neeter, see figure 24B). 

As to Claim 7:
Neeter in view of Powderly discloses the information processing device according to claim 6, wherein the control unit is further configured to: receive a thermographic image of a field of view of the second user received via the communication unit; superimpose the thermographic image on the first image with the superimposition control unit; and display on the display unit a screen with the first image and the superimposed thermographic image (Powderly, see column 7 lines 52-60, where Powderly discloses the environmental sensors may include image capture devices ( e.g., cameras, inward-facing imaging system, outward-facing imaging system, etc.), microphones, inertial measurement 55 units (IMUs), accelerometers, compasses, global positioning system (GPS) units, radio devices, gyroscopes, altimeters, barometers, chemical sensors, humidity sensors, temperature sensors, external microphones, light sensors (e.g., light meters), timing devices (e.g., clocks or calendars), or any 60 combination or subcombination thereof).

As to Claim 8:
Neeter in view of Powderly discloses the information processing device according to claim 5, wherein the control unit further includes a visual image determination unit, and the control unit is further configured to use the visual image determination unit to determine which of the first image and the second image the first user is viewing and to detect a coordinate of a position being viewed by the first user (Neeter,  see paragraph [0049], where Neeter discloses calibration process continues at step 515 calculating a calibration transform based on the correspondence points, calibration points, or features matched from the two scenes (real scene and MR scene) to transform (position, orientation) the MR scene so the remote and HQ scene models match in 3D space).


As to Claim 9:
Neeter in view of Powderly discloses the information processing device according to claim 8, wherein in response to determining with the visual image determination unit that the first user is viewing the first image, the control unit is further configured to transmit a request, via the communication unit, to lower a data rate to a device that transmits the second image (Powderly, see column 40 lines 34-40, where Powderly discloses that the wearable system 35 may change one or more cameras in the inward-facing imaging system or the outward-facing imaging system to low resolution mode such that the images acquired may not have fine details. These implementations may reduce the wearable system's battery consumption when the user is not 40 viewing the virtual content). 


As to Claim 10:
Neeter in view of Powderly discloses the information processing device according to claim 8, wherein the control unit is further configured to transmit, via the communication unit, to at least one other device at least one of: a determination result of the visual image determination unit on which of the first image and the second image the first user is viewing; or the coordinate of the position the first user is viewing  (Neeter,  see paragraph [0049], where Neeter discloses calibration process continues at step 515 calculating a calibration transform based on the correspondence points, calibration points, or features matched from the two scenes (real scene and MR scene) to transform (position, orientation) the MR scene so the remote and HQ scene models match in 3D space).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Eronen (US 20180210206 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/             Primary Examiner, Art Unit 2624